Title: From George Washington to Jean-Baptiste-Joseph, comte de Laumoy, 28 August 1782
From: Washington, George
To: Laumoy, Jean-Baptiste-Joseph, comte de


                  
                     Sir
                     Head Quarters Newburgh Augst 28th 1782
                  
                  The Army is about to take a position in the field: it is my wish you would, attend it yourself as Chief Engineer, and take one other Officer of that Corps with you—The remainder of the Gentlemen belonging to it, in this Department, you will be pleased to Order to West Point, to assist Major Villefranche in superintending & carrying into execution the Works now erecting at that Garrison and its dependencies.  I am Sir &c.
                  
                     G.W.
                  
               